DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorgi et al. (US 10706587 B1) in view of Ross et al. (US 10839528 B2).

Regarding claims 1, 8, and 15, Sorgi et al. disclose a method of corresponding objects across scenes for robotic picking (a robot may pick an item 104 from a first inventory location 412(1) and move the item 104 to a second inventory location 412(2), col. 16, lines 25-45), the method comprising; and system comprising: one or more computer-readable storage media; a processing system operatively coupled to the one or more computer-readable storage media; and program instructions, stored on the one or more computer-readable storage media, wherein the program instructions, when read and executed by the processing system, direct the processing system to, and one or more computer-readable storage media having program instructions stored thereon for identifying scene correspondences, wherein the program instructions, when read and executed by a processing system, direct the processing system to: capturing one or more first images of a first scene, wherein the first scene corresponds to a first location (a first feature 120(10) in a first image, col. 6, lines 20-40, first inventory location 412(1), col. 16, lines 25-45, optical sensor arrays 418(13) to detect shadows of the user's 414 hands at the inventory locations 412, the facility 402 may include cameras 106 to obtain image data 112 that comprises images of the user 414 or other objects in the facility 402, col. 16, line 60 - col. 17, line 15, series of images acquired by the camera 106 may indicate removal by the user 414 of an item 104 from a particular location on the inventory location 412, col. 17, lines 15-25); identifying a distinct object in the first scene based on the one or more first images (an item that is being picked or placed may be identified based at least in part on the appearance of the item in the image, col. 2, lines 15-20, first feature 120(10) in a first image, col. 6, lines 20-40, Item 104, col. 17, lines 15-25, may identify items 104, users 414, carts 416, and so forth, based at least in part on their appearance within the image data 112 acquired by the cameras 106, col. 20, lines 1-15, “For example, the ANN may be trained using a supervised learning algorithm such that object identifiers are associated with images of particular objects within training images provided to the ANN. Once trained, the ANN may be provided with the other sensor data 626 and the item data 628 to allow for a determination of similarity between the object represented in an image and the item 104 as described by the item data 628. For example, to determine identity of an object image data 112, a comparison may be made between the image data 112 and a sample image stored in the item data 628. If the comparison exceeds a threshold, the item 104 may be deemed identified”, col. 26, lines 25-40); capturing one or more second images of a second scene, wherein the second scene corresponds to a second location (second feature 120(11) in a second image, different cameras, col. 6, lines 20-40, second inventory location 412(2), col. 16, lines 25-45, a series of images acquired by the camera 106 may indicate placement of the item 104 on or at least partially within the cart 416, col. 17, lines 15-25); and determining if the distinct object is in the second scene based on the one or more second images of the second scene (a first feature 120(10) in a first image and a second feature 120(11) in a second image may be determined to be the same if their respective feature vectors are within a threshold distance of one another in feature vector space, col. 6, lines 20-40, inventory management module 624 may determine the locations of items 104 as they move between different inventory locations 412, to and from the carts 416, determine where a return of an item 104 was made to a particular inventory location 412 designated for that type of item 104, and so forth, col. 25, lines 55-65, image data 112 may comprise video that is processed to determine if an item 104 was picked or placed from an inventory location 412, col. 28, lines 5-10, inventory data 424 may indicate the quantity on hand for each of the different inventory locations 412, col. 28, lines 10-20).

Sorgi et al. disclose identifying an object through the use of a neural network, however, another reference is added below to further teach recognizing a “distinct” object.

Ross et al. teach capturing one or more first images of a first scene, wherein the first scene corresponds to a first location (TU 1160 camera 1111, col. 20, line 55 - col. 21, line 25; identifying a distinct object in the first scene based on the one or more first images (ascertaining of the location of an object and the positive identification of that object, col. 6, lines15-20, create a “scan” of an object, extract “fingerprints” or features from an object may be used, col. 7, lines15-45, objects may have permanent labels or other identifying information attached to them, in addition to the objects themselves, these attachments may also be referenced as features for digital fingerprinting, particularly where the label or other identifying information becomes a permanent part of the object, col. 9, lines35-50, detecting a name, number, or other identifying characteristics of the object using optical character recognition or other means which may be used to expedite or facilitate a comparison with other fingerprints, col. 11, lines45-65, TU images it, extracts its identification features, identifies the object as the one seen by the next operating camera upstream, col. 21, lines 25-35); capturing one or more second images of a second scene, wherein the second scene corresponds to a second location (TU 1160 camera 1111 has a field of view that overlaps with the next tracking unit 1140 field of view. Similarly, the TU 1140 field of view 1144 overlaps with the next TU 1142 field of view 1146, etc, conveyor system 1102 is always in view of at least one camera of a tracking unit (TU), col. 20, line 55 - col. 21, line 25); and determining if the distinct object is in the second scene based on the one or more second images of the second scene (exit system may confirm identification of objects as they leave the conveyance system, for example, during loading onto a truck or into an airplane cargo container, col. 20, line 55 - col. 21, line 25, “In cases where the downstream TU receives an object that has passed through an uncontrolled area on its way from the upstream TU, or if the object arrives outside the tolerance limits of arrival time, or if there is actual or potential confusion between objects (such as when multiple objects arrive at the downstream TU within an arrival time range allocated to one or more objects, a TU downstream from the uncontrolled area preferably will independently identify the object or objects by referencing the digital fingerprints of the objects”, col. 21, line 50 - col. 22, line 10).

Sorgi et al. and Ross et al. are in the same art of networking multiple cameras to track objects (Sorgi et al., abstract; Ross et al., abstract). The combination of Ross et al. with Sorgi et al. will enable the use of object signatures to identify objects. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the object identification function of Ross et al. with the invention of Sorgi et al. as this was known at the time of filing, the combination would have predictable results, and as Ross et al. indicate, “What is lacking, however, and is provided by the present disclosure, is the ability to integrate digital fingerprint authentication-based identification and location tracking into a single continuous process in which an authentication-integrated tracking system is simultaneously aware of the identity and location of one or more physical objects at all times and, further, in which rapid reestablishment and continuation of authentication-integrated tracking is possible in the event of any temporary interruption or failure of tracking” (col. 11, line 55 - col. 2, line 5), indicating how the object identification of Sorgi et al. can be made more accurate, which will have cost benefits to the automated item tracking in a fulfilment center described by Sorgi et al. 

Regarding claims 2, 9 and 16, Sorgi et al. and Ross et al. disclose the method, system, and CRM of claims 1, 8 and 15. Sorgi et al. and Ross et al. further indicate if the distinct object is in the second scene, identifying a correspondence between the one or more first images and the one or more second images (Sorgi et al., “A cluster module 122 determines clusters of features that correspond to what is determined to be the same three-dimensional (3D) point in the environment. Images that contain these corresponding features may comprise a subset of the images as obtained by different cameras 106. For example, the cluster module 122 may compare the feature data 118 and find those features 120 that are determined to be the same. Continuing the example, a first feature 120(10) in a first image and a second feature 120(11) in a second image may be determined to be the same if their respective feature vectors are within a threshold distance of one another in feature vector space. In another implementation, a difference may be calculated between a first feature vector of the first feature 120(10) and a second feature vector of the second feature 120(11). If the difference is less than a threshold value, the first feature 120(10) and the second feature 120(11) may be deemed to be representative of the same 3D point. In other implementations, other techniques may be used to determine the correspondence between images. A camera coordinate module 124 is configured to determine calibration data 126. The calibration data 126 may include one or more of a camera ID, translation values along one or more axes, or rotation values with respect to the one or more axes”, col. 6, lines 20-65; Ross et al., rotational transformation in the process of comparing digital fingerprints of two images, col. 2, lines 45-50, a mathematical transformation may be defined that maps one image to the other, thereby accounting for rotation and stretch as appropriate, col. 2, lines 15-203).

Regarding claims 4, 11 and 18, Sorgi et al. and Ross et al. disclose the method, system, and CRM of claims 1, 8 and 15. Sorgi et al. and Ross et al. further indicate capturing one or more second images of the first scene; and determining if the distinct object is still in the first scene based on the one or more second images of the first scene (Sorgi et al., a first feature 120(10) in a first image and a second feature 120(11) in a second image may be determined to be the same if their respective feature vectors are within a threshold distance of one another in feature vector space, col. 6, lines 20-40, inventory management module 624 may determine the locations of items 104 as they move between different inventory locations 412, to and from the carts 416, determine where a return of an item 104 was made to a particular inventory location 412 designated for that type of item 104, and so forth, col. 25, lines 55-65, image data 112 may comprise video that is processed to determine if an item 104 was picked or placed from an inventory location 412, col. 28, lines 5-10, inventory data 424 may indicate the quantity on hand for each of the different inventory locations 412, col. 28, lines 10-20; Ross et al., exit system may confirm identification of objects as they leave the conveyance system, for example, during loading onto a truck or into an airplane cargo container, col. 20, line 55 - col. 21, line 25, “In cases where the downstream TU receives an object that has passed through an uncontrolled area on its way from the upstream TU, or if the object arrives outside the tolerance limits of arrival time, or if there is actual or potential confusion between objects (such as when multiple objects arrive at the downstream TU within an arrival time range allocated to one or more objects, a TU downstream from the uncontrolled area preferably will independently identify the object or objects by referencing the digital fingerprints of the objects”, col. 21, line 50 - col. 22, line 10).
Regarding claims 5, 12 and 19, Sorgi et al. and Ross et al. disclose the method, system, and CRM of claims 1, 8 and 15. Sorgi et al. further indicate directing a robotic device to move the distinct object from the first location to the second location (In each instance, for an item to be moved from one location to another, it is picked from its current location and transitioned to a new location. It is often desirable to monitor the movement of inventory within the facility, col. 1, lines 15-25, In other implementations, other material handling apparatuses such as robots, forklifts, cranes, aerial drones, and so forth, may move about the facility 402 picking, placing, or otherwise moving the items 104. For example, a robot may pick an item 104 from a first inventory location 412(1) and move the item 104 to a second inventory location 412(2), col. 16, lines 25-45, As an item 104 is removed from the IAFU 418(9), the pusher moves, such as under the influence of a spring, and pushes the remaining items 104 in the IAFU 418(9) to the front of the inventory location 412, col. 22, lines 1-15).

Regarding claims 6, 13 and 20, Sorgi et al. and Ross et al. disclose the method, system, and CRM of claims 5, 12 and 19. Sorgi et al. further indicate the first location is inside of a bin comprising a plurality of distinct objects and the second location is inside of a second bin (The inventory locations 412 may include one or more of a shelf 102, a rack, a case, a cabinet, a bin, a floor location, or other suitable storage mechanisms for holding, supporting, or storing the items 104, col. 16, lines 5-45, col. 17, line 60 - col. 18, line 5).

Regarding claims 7 and 14, Sorgi et al. and Ross et al. disclose the method and system of claims 5 and 12. Sorgi et al. further indicate the robotic device comprises at least one picking element and wherein the method further comprises attempting to pick up the distinct object using the at least one picking element (For example, the cart 416 may include a basket, cart, bag, bin, and so forth. In other implementations, other material handling apparatuses such as robots, forklifts, cranes, aerial drones, and so forth, may move about the facility 402 picking, placing, or otherwise moving the items 104. For example, a robot may pick an item 104 from a first inventory location 412(1) and move the item 104 to a second inventory location 412(2), col. 16, lines 25-45, item picking may range from manual to completely automated picking, col. 18, lines 5-20).

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorgi et al. (US 10706587 B1) and Ross et al. (US 10839528 B2) as applied to claims 1, 8, and 15 above, further in view of Chen et al. (US 20190095754 A1).

Regarding claims 3, 10 and 17, Sorgi et al. and Ross et al. disclose the method, system, and CRM of claims 1, 8 and 15. Ross et al. further partly indicate if the distinct object is not in the second scene, identifying a non-match between the one or more first images and the one or more second images (“The number of non-match points also should be taken into account. That number should preferably be relatively low”, col. 2, lines 15-204, areas that are temporarily or permanently outside of the field of view of tracking units or areas where the field of view is obscured, col. 21, line 50 - col. 22, line 10), however another reference is included to further clarify/teach this limitation.

Chen et al. teach if the distinct object is not in the second scene, identifying a non-match between the one or more first images and the one or more second images (“When a tracked object disappears from a monitoring range of an original video camera, a further determination needs to be made to detect whether the tracked object has left the public place where the original video camera is deployed or appears in a monitoring range of a different video camera. For example, if a consumer in a store disappears from a monitoring range of a first video camera, a further determination needs to be made to detect whether this consumer has moved into a monitoring range of a second video camera or has left the store”, [0003], “the deep learning method is used to train three deep learning networks, where the first deep learning network is to identify objects in non-linear distortion, the second deep learning network is to identify an object in a common vision of multiple image capturing apparatuses and use the object as a feature object so as to determine whether instances of the object in the multiple image capturing apparatuses correspond to each other, and the third deep learning network is to find all position correspondences in multiple video camera frames according to the corresponding positions, [0010], see also “No” in Fig. 1B and 2B which is interpreted also as “non-match”:

    PNG
    media_image1.png
    622
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    630
    455
    media_image2.png
    Greyscale
).

Sorgi et al. and Ross et al. and Chen et al. are in the same art of networking multiple cameras to track objects (Sorgi et al., abstract; Ross et al., abstract; Chen et al., [0009]). The combination of Chen et al. with Sorgi et al. and Ross et al. will enable the use of a non-match output. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the non-match output of Chen et al. with the invention of Sorgi et al. and Ross et al. as this was known at the time of filing, the combination would have predictable results, and as Chen et al. indicate this reduces the computational resources as compared to the common method of tracking and works well to correlate images from different types of cameras ([0003], [0004], [0009]), indicating how the object identification of Sorgi et al. and Ross et al. can be improved for a retail environment, which will expand the applicability of the invention described by Sorgi et al. and Ross et al.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180189763 A1 (Applications for such dimensioning and tracking may include, for example, visual pattern recognition, in-hand scanning, palletization, package shipping or robot pick and pack, [0091], A leading edge 702 of the object 700 is visible the moment the object enters the scanning volume 113 and may be captured by the scanning imager 106 at a first field of view , [0080], 100a has a field of view 136a directed toward the case 1104 from a first orientation, [0093]; locate objects subcomponent 220 obtains the target frame foreground and determines if an object is present, 60, output of the target context component 202 is a list of object models, 61, imaging system 100 may determine that there is 1 object 1100a, 3 objects 1100b, 3 objects 1100c, 4 objects 1100d, and 2 objects 1100e, [0092]; A top surface 704 of the object 700 is visible when the object is midway through the scanning volume 113 and may be captured by the scanning imager 106 at a second field of view , [0080], the imaging system 100b has a field of view 136b directed toward the case from a send orientation different from the first orientation, [0093]; when objects join (enter) the scanning volume 113 and when they separate (leave) from the scanning volume 113, 62, The scan sequence generation subcomponent 230 detects the movement of the object 700 and causes the scanning imager 106 to capture three scans, t.sub.n, t.sub.n+1 and t.sub.n+2, in sequence, [0080], targeting imager 134 (FIG. 1) to segment the objects 902a-f, such that the objects may be tracked and targeted for scanning by the scanning imager 106, [0090], Together, the imaging systems 100a-b are able to detect the presence and/or movement of the objects 1108 on the shelves 1106a-c of the case 1104 using the methods discussed herein, [0093]); US 20170024613 A1 (a first workpiece at a first location is transferred by a manipulator to a second location , a first workpiece at a first location, The features of at least the first workpiece are identified at the first location from a first image of the first workpiece, specification of the first workpiece can be based upon a CAD model of the first workpiece or a measured model (e.g. CMM-generated measurements) of the first workpiece; image the first workpiece when positioned at the second location, Based upon the identified features in the second image, the first workpiece is located with respect to the second coordinate space relative to the second location, computing a transform mapping the mapped features at the second location to the corresponding transformed features at the first location, [0038]).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661